UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended April 30, 2010 Commission File # 000-27397 INOVA TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-0204280 (IRS Employer Identification Number) 2300 W. Sahara Ave. Suite 800 Las Vegas, Nevada89102 (Address of principal executive offices) (Zip Code) 800-507-2810 (Registrant's telephone no., including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE ACT: COMMON STOCK, $0. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Number of shares of the registrant's common stock outstanding as of August 13, 2010 was: 2,816,915. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents Inova Technology Inc. Form 10-K Table of Contents PART I Page Item 1. Description of Business 3 Item 1A Risk Factors 4 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Common Equity and Related Stockholder Matters 5 Item 6 Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and result of Operations 5 Item 8. Financial Statements 10 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item 9A. Controls and Procedures 51 PART III Item 10. Directors, Executive Officers, and Corporate Governance 52 Item 11. Executive Compensation 53 Item 12. Security Ownership of Certain Beneficial Owners and Management 54 Item 13. Certain Relationships and Related Transactions 55 Item 14. Principal Accountant Fees and Services 55 PART IV Item 15. Exhibits 56 Table of Contents PART I Item 1. Description of Business Organization and History of the Company Inova Technology Inc. (the “Company”) was incorporated in Nevada in 1997, as Newsgurus.com, Inc. The company changed its name to Secure Enterprise Solutions Inc. in 2002, then to Edgetech Services Inc. In 2007, the Company assumed its present name of Inova Technology, Inc. In 2005, Edgetech entered into an agreement with the shareholders of Web’s Biggest, Inc., Mr. Xavier Roy of Los Angeles, California, and Advisors LLC, (collectively, “Web’s Biggest”) which resulted in Edgetech issuing 25 million convertible preferred shares to the shareholders of Web’s Biggest in consideration for 100% of the outstanding capital of Web’s Biggest and $250,000 be used for general working capital of Edgetech. In 2006, Edgetech bought certain assets of Data Management, Inc., a Nevada corporation in exchange for 25 million convertible preferred shares. The convertible shares used to acquire it represented approximately 90% of the voting stock of Edgetech on a fully diluted basis. Concurrently, Edgetech sold its wholly-owned subsidiary, Web’s Biggest Limited, to Advisors LLC in exchange for 25 million convertible preferred shares of Edgetech Services, Inc. held by Advisors LLC. The 25 million convertible preferred shares given to buy Data Management were the same 25 million convertible preferred shares received from the sale of Web’s Biggest. Prior to these transactions described above, the Company was controlled by Advisors LLC, an entity related to Mr. Paul Aunger, an officer and director of the registrant. When the transactions described above were completed, this resulted in a change of control of the Company and the controlling shareholder became Southbase International Ltd., an entity related to Mr. Adam Radly, an officer and director of the Company. Prior to these transactions, the unaffiliated shareholders of the Company owned approximately 10% of the Registrant and they continued to own approximately 10% of the Company on a fully diluted basis. On May 1, 2007, Inova also acquired RightTag Inc., a manufacturer of radio frequency identification (“RFID”) products. On December 21, 2007, Inova acquired Texas-based Desert Communications (“Desert”) for $5.9 million ($3.3 million paid in cash and $2.6 million to be paid under notes payable). On September 1, 2008, Inova acquired Trakkers and Tesselon for $6.1 million including $500,000 cash, $2.3 million to be paid under notes payable, $2 million paid in the form of a seller note and $1.3 million of redeemable preferred stock (non-convertible and nonvoting). Description of the Company’s Business Inova is a technology holding company. Inova has four subsidiaries. These subsidiaries and their respective businesses are listed below: Subsidiary/Division Business Edgetech Services Inc. IT services and consulting Trakkers LLC RFID rentals RightTag, Inc. Manufacturer of radio frequency identification (RFID) Products Desert Communications, Inc. IT consulting and sales and computer network solutions 3 Table of Contents Item 1A. Risk Factors Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Except for historical information, the forward-looking matters discussed in this news release are subject to certain risks and uncertainties which could cause the Company's actual results and financial condition to differ materially from those anticipated by the forward-looking statements including, but not limited to, the Company's liquidity and the ability to obtain financing, the timing of regulatory approvals, uncertainties related to corporate partners or third-parties, product liability, the dependence on third parties for manufacturing and marketing, patent risk, copyright risk, competition, and the early stage of products being marketed or under development, as well as other risks indicated from time to time in the Company's filings with the Securities and Exchange Commission. The Company assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Item 2. Description of Property Inova does not own any real estate property. Leases: There is an office lease for Desert, effective May 2008 until August 2011. Rent is payable at $6,300 per month including tax. There is an office lease for Trakkers, effective until April 2012. Rent is payable at $3,300 per month including tax. Rent expense was $163,647 and $148,529 for fiscal 2010 and 2009, respectively. No real estate is owned by the Inova companies. Item 3. Legal Proceedings In May, 2010 Ascendiant filed suit for collection of the $833,906 principal and interest described in note 9. Item 4. Submission of Matters to a Vote of Security Holders and Small Business Issuer Purchases of Securities No matters were submitted to a vote of security holders through solicitation or otherwise during the fourth quarter of the fiscal year covered by this report. 4 Table of Contents PART II. Item 5. Market for Common Equity and Related Stockholder Matters The Company’s common stock is traded on the pink sheets under the symbol “INVA.PK” Our CUSIP No. is 45776L209. The following table lists the high and low closing sales prices for each quarter on the OTCBB for our common shares for the past two fiscal years and are adjusted for our 400 to 1 reverse stock split which was effective on November 12, 2008.There are approximately 43 shareholders of record, 1 of which is a holder for several hundred individuals. The below quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Low 4/30/2010 1/31/2010 10/31/2009 7/31/2009 4/30/2009 1/31/2009 10/31/2008 7/31/2008 There are no restrictions that limit our ability to pay dividends on our common stock. We have not declared any dividends since incorporation and we do not anticipate doing so in the foreseeable future. Our present policy is to retain future earnings for use in our operations and expansion of our business. Item 6. Selected Financial Data N/A Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The information contained in this Management's Discussion and Analysis of Financial Condition and Results of Operation contains "forward looking statements." Actual results may materially differ from those projected in the forward looking statements as a result of certain risks and uncertainties set forth in this report. Although our management believes that the assumptions made and expectations reflected in the forward looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual future results will not be materially different from the expectations expressed in this Annual Report. The following discussion should be read in conjunction with the Company’s Consolidated Financial Statements. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Intangible assets Intangible assets with definite lives are recorded at cost and amortized using the straight-line method over their estimated useful lives. 5 Table of Contents Impairment of long-lived assets The Company reviews the carrying value of its definite lived intangible assets at least annually.Other long-lived assets, including intangibles, are reviewed whenever events or changes in circumstances indicate that the historical-cost carrying value of an asset may no longer be appropriate. The Company assesses recoverability of the asset by comparing the undiscounted future net cash flows expected to result from the asset to its carrying value. If the carrying value exceeds the undiscounted future net cash flows of the asset, an impairment loss is measured and recognized. An impairment loss is measured as the difference between the net book value and the fair value of the long-lived asset. Impairment charges of $99,185 and $19,481 were recorded for the years ended April 30, 2010 and 2009, respectively. Goodwill and other indefinite intangibles Goodwill and other intangibles with indefinite lives are not amortized but are reviewed for impairment at least annually, or more frequently if an event or circumstance indicates that an impairment may have occurred. To test for impairment, the fair value of each reporting unit is compared to the related net book value, including goodwill. If the net book value of the reporting unit exceeds the fair value, an impairment loss is measured and recognized. An income approach is utilized to estimate the fair value of each reporting unit. The income approach is based on the projected debt-free cash flow, which is discounted to the present value using discount factors that consider the timing and risk of cash flows. An impairment charge of $1,494,888 and $951,181 was recorded for the years ended April 30, 2010 and 2009, respectively. Embedded conversion features The Company evaluates embedded conversion features within convertible debt and convertible preferred stock under ASC 815 “Derivatives and Hedging” to determine whether the embedded conversion feature should be bifurcated from the host instrument and accounted for as a derivative at fair value with changes infair value recorded in earnings. If the conversion feature does not require derivative treatment under ASC 815, the instrument is evaluated under ASC 470-20 “Debt with Conversion and Other Options” for consideration of any beneficial conversion feature. Revenue and cost recognition Inova has four sources of revenues: IT network design and implementation from Desert, computer equipment sales from Desert, IT consulting services from Edgetech, and sales of RFID items from RightTag rental income from Trakkers/Tesselon. Revenue that is received before it is earned is classified as deferred revenue. IT network design and implementation: Revenues from fixed-price contracts are recognized on the percentage-of-completion method, measured by the percentage of cost incurred to date to estimated total cost for each contract. This method is used because management considers total cost to be the best available measure of progress on the contracts. Because of inherent uncertainties in estimating costs, it is at least reasonably possible that the estimates used will change within the near term. Contract costs include all direct material and labor costs and those indirect costs related to contract performance, such as indirect labor, supplies, tools, repairs, and depreciation. Selling, general and administrative costs are charged to expense as incurred. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions, and estimated profitability may result in revisions to costs and income, which are recognized in the period in which the revisions are determined. Changes in estimated job profitability resulting from job performance, job conditions, contract penalty provisions, claims, change orders, and settlements, are accounted for as changes in estimates in the current period. The asset, “Costs and estimated earnings in excess of billings on uncompleted contracts,” represents revenues recognized in excess of amounts billed. The liability, “Billings in excess of costs and estimated earnings on uncompleted contracts,” represents billings in excess of revenues recognized. 6 Table of Contents Computer equipment sales, IT consulting services & sales of RFID items: Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collectability is reasonably assured. Rental income for RFID items: The Company follows Staff Accounting Bulletin No. 104 recognizing RFID rental income. Revenue generally is realized or realizable and earned when all of the following criteria are met: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the seller’s price to the buyer is fixed or determinable; and (4) collectability is reasonably assured. A rental contract term can be daily or weekly. Consistent with SAB 104, the Company’s policy recognizes revenue from equipment rentals in the period earned on a straight-line basis, over the contract term, regardless of the timing of the billing to customers. Revenue from the sale of new and used equipment and parts is recognized at the time of delivery to, or pick-up by, the customer and when all obligations under the sales contract have been fulfilled, risk of ownership has been transferred and collectability is reasonably assured. Services revenue is recognized at the time the services are rendered. Stock based compensation ASC 718, “Accounting for Stock-Based Compensation" established financial accounting and reporting standards for stock-based employee compensation plans. It defines a fair value based method of accounting for an employee stock option or similar equity instrument. In January 2006, Inova implemented ASC 718, and accordingly, Inova accounts for compensation cost for stock option plans in accordance with ASC 718. Inova accounts for share based payments to non-employees in accordance with ASC 505-50 “Accounting for Equity Instruments Issued to Non-Employees for Acquiring, or in Conjunction with Selling, Goods or Services”. RESULTS OF OPERATIONS FOR THE YEAR ENDED APRIL 30, 2, 2009 Total revenues (net sales) decreased from $22,591,048 for the twelve month period ending April 2009 to $21,032,779 for the twelve-month period ending April 30, 2010. This is primarily the result of the economic downturn. The Company’s selling, general and administrative expenses increased from $4,911,822 for the twelve months ending April 30, 2009 to $5,202,442 for the same period in 2010. This is primarily the result of the expenses from Desert Communications and Trakkers. Personnel and office expenses are some of the major categories with significant increases in the year ending April 30, 2010. Last fiscal year, the Company reported a net loss from continuing operations that increased from $3,409,795 to $7,063,039 for the fiscal year ended April 30, 2010. This has been caused in part by larger interest expense this year based on the significant borrowings associated with acquisitions. Also, due to our notes payable from Boone and Ascendiant being in default, we have amortized all remaining discounts to interest expense, resulting in an additional $2.5 million in non-cash interest expense. As of the date of the filing the Company is attempting to restructure its debt with Boone and some other creditors. If successful there would be a significant decrease in the current portion of debt outstanding, interest rate reductions and extended maturity dates. If unsuccessful, we will continue to be in default on these loans and incur additional interest expense. There are restatements described in note 20 to the consolidated financial statements. All amendments and restatements are non-cash in nature, but have a significant negative impact on equity. There is an increase of interest expense and derivative loss to April 2009 but there is not a significant impact to our operating loss. The other item impacting equity in fiscal 2010 is a one-time $1.5 million impairment charge to goodwill due to the curtailment of a contract in Edgetech Canada.Edgetech Canada no longer has any customers or active contracts. 7 Table of Contents EBITDA for the year ending April 30, 2009 was $2,195,139 and $ 1,981,979 for the year ending April 30, 2010. EBITDA is Earnings before interest, tax, depreciation and amortization.Inova also excludes the non-cash loss on derivative liabilities and impairment charges from its EBITDA calculation. Year ended Year ended EBITDA April 30, 2010 April 30, 2009 Net loss $ ) $ ) Interest Tax Depreciation/Amortization Impairment loss Derivative loss EBITDA $ $ LIQUIDITY AND CAPITAL RESOURCES As of April 30, 2010, we had cash and cash equivalents totaling $336,746, current assets were $3,840,748, current liabilities were $19,218,938 and total stockholders’ deficit was $7,038,812. Working capital deficit increased from $(9,068,206) at April 30, 2009 to $(15,378,190) at April 30, 2010. However, this is due to the larger company size and corresponding lending required purchasing new subsidiaries. Since we are attempting to modify most of the notes some lenders have agreed to us not making payments currently. This has caused the notes to be in default and therefore are showing as current liabilities. It is not likely the company will be required to pay significant principal in the near future. Both main subsidiaries (Trakkers and Desert) have working capital turn ratios 3 to 4 times higher than industry averages for their respective comparable companies. As shown in the accompanying financial statements, we have incurredrecurring losses from operations, we have an accumulated deficit and negative working capital as of April 30, 2010.These conditions raise substantial doubt as to our ability to continue as a going concern. While we have significant EBITDA we are not able to make all required debt payments currently. Management is trying to raise additional capital through sales of stock and refinancing debt.The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. OFF-BALANCE SHEET ARRANGEMENTS None. 9 Table of Contents Item 8. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Inova Technology, Inc. Santa Monica, California We have audited the accompanying consolidated balance sheets of Inova Technology, Inc. (“Inova”), as of April 30, 2010 and 2009 and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the years ended April 30, 2010 and 2009. These consolidated financial statements are the responsibility of Inova’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Inova as of April 30, 2010 and 2009 and the results of its consolidated operations and its consolidated cash flows for the years ended April 30, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Inova will continue as a going concern. Inova incurred losses fromoperations for fiscal 2010 and 2009 and has a working capital deficit as of April 30, 2010. These factors raise substantial doubt about Inova’s ability to continue as a going concern. Management's plans in regard to these matters are described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 20 to the financial statements, errors resulting in an understatement of liabilities as of April 30, 2009 and expenses for the year ended April 30, 2009 were discovered by management. Accordingly, adjustments have been made as of April 30, 2009 and for the year ended April 30, 2009 to correct the errors. MALONEBAILEY, LLP www.malonebailey.com Houston, Texas August 13, 2010 10 Table of Contents INOVA TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS Restated April 30, 2010 April 30, 2009 ASSETS Current assets Cash $ $ Accounts receivables, net of allowance of $0 and $0 Contract receivables, net of allowance of $21,822 and $21,832 Other receivable - Inventory Cost in excess of billing Prepaid and other current assets Total current assets Fixed assets, net Revenue earning equipment, net Intangible assets, net Goodwill Other Assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Deferred income Derivative liabilities Notes payable - related parties Notes payable, net of unamortized discount of $134,816 and $2,940,428 Total current liabilities Notes payable - net of current maturities Notes payable - related parties, net of current maturities Total liabilities Stockholders' deficit Convertible preferred stock, $0.001 par value; 25,000,000 shares authorized; 1,500,000 shares issued and outstanding (As of April 30, 2010, shares are included in non-controlling interest) - Common stock, $0.001 par value; 7,500,000 shares authorized; 2,816,915 and 2,450,579 shares issued and outstanding Additional paid-in capital Non-controlling interest - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See summary of accounting policies and notes to consolidated financial statements. 11 Table of Contents INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended April 30, 2010 and 2009 Restated Revenues $ $ Cost of revenues ) ) Selling, general and administrative ) ) Depreciation expense ) ) Amortization expense ) ) Impairment loss ) ) Operating loss ) ) Other income (expense): Interest income - Other income Loss on derivative liabilities ) ) Interest expense ) ) Net loss $ ) $ ) Basic and diluted income (loss) per share ) ) Weighted average common shares outstanding See summary of accounting policies and notes to consolidated financial statements. 12 Table of Contents INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended April 30, 2010 and 2009 Restated CASH FLOWS OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net income to net cash used provided by operating activities: Depreciation expense Amortization expense - loan discounts, deferred financing costs and intangibles) Amortization expense - intangible Stock issued for interest expense - Impairment loss Stock issued for services Write off of accounts payable ) - Derivative loss Changes in operating assets and liabilities: Increase (decrease) in accounts receivable ) Increase (decrease) in servicing asset ) - Increase (decrease) in inventory ) Increase (decrease) in cost in excess of billing ) Increase (decrease) in prepaid assets Increase (decrease) in A/P and accrued expenses Increase (decrease) in deferred income Net cash provided by operating activities of operations CASH FLOW INVESTING ACTIVITIES Purchase of Trakkers/Tesselon - ) Cash acquired in acquisition of Trakkers/Tesselon - Purchase of fixed assets ) ) Net cash used in investing activities ) ) CASH FLOW FINANCING ACTIVITIES Proceeds from sale of stock - Proceeds from notes payable Repayments made on notes payable ) ) Proceeds from notes payable - related parties Repayments made on notes payable - related parties ) ) Net cash provided by financing activities ) NET CHANGE IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ $ SUPPLEMENTAL INFORMATION: Interest paid $ $ Income taxes paid - - NON-CASH INVESTINGAND FINANCING ACTIVITIES: Common stock issued for partial payment of notes payable and accrued liabilities $ $ Common stock issued for conversion of preferred stock - Common stock issued for conversion of debt - Seller financed purchase of Trakkers - Preferred stock issued to acquire Trakkers/Tesselon - Discount on notes payable from beneficial conversion features and warrants Cumulative effect of change in accounting principle-reclassification of derivative liability - Reclassification of preferred stock to non-controlling interest - Reclassification of derivative liabilities to additional paid-in capital - Reclassification of derivative liabilities from additional paid-in capital - Reclassification of put notes from derivative liabilities - Financed fixed asset purchase - Discount on notes payable from derivative liabilities See summary of accounting policies and notes to consolidated financial statements. 13 Table of Contents INOVA TECHNOLOGY, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS EQUITY (DEFICIT) Years ended April 30, 2010 and 2009 Common Stock Preferred Stock Additional Non-Controlling Retained Shares Par (0.001) Shares Par (0.001) Paid-in Capital Interest Deficit Total Balances at April 30, 2008 (Restated) $ $ $ $
